DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30th 2020 has been entered.

3.	According to paper filed December 30th 2020, claims 1-20 are pending for examination with a December 5th 2018 priority date under 35 USC §119(e).
	By way of the present Amendment, claim 10 is amended. No claim is added or canceled. In view of the present Amendment, claim rejections under 35 USC §112(a) & (b) are withdrawn.

Response to Arguments
4.	Applicant's arguments filed December 30th 2020 have been fully considered but they are not persuasive.
	Applicant argues that “the rejections, the Examiner maps the focus indicator recited in claim 1 to the selection square disclosed in Allen…. Based on this claim mappings… Allen would have to disclose the idea of, upon determining that the selection square has navigated to an input key on the keyboard, causing one or more utility keys to be displayed proximate to the input key. Importantly, Allen contains no such teachings”. Said argument is not persuasive because the Allen discloses the argued feature.
	It seems that the “focus indicator has navigated to a first input key in the array, causing one or more utility keys to be displayed proximate to the first input key” feature as recited can automatically display utility keys proximate to the input key navigated by the “focus indicator”? It does not show in the claim recitation.
Allen discloses only that keys such as ‘Ctrl,’ ‘Shift,’ Space,’ etc. are disclosed when the soft keyboard is first displayed. Allen is completely silent about the idea of causing keys to be displayed proximate to a key highlighted by the selection square.” Said argument is also not persuasive because the key “highlighted” is simply not recited in the claimed feature.
It seems that applicant argues about the Allen disclosure of utility keys not displayed “proximate” enough? However, the critical word “proximate” recited in the claimed feature is not clearly defined. With respect to the Majid reference, applicant fails to provide any discussion of the Majid rejections.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-3, 7-9, 12-13, and 17-18 are rejected under 35 U.S.C. §102(a)(2) as being anticipated by Allen et al. (US 2007/0016792), hereinafter Allen.
Claim 1
“causing a linear on-screen keyboard that includes an array of input keys and a focus indicator to be displayed, wherein navigation of the focus indicator to an input key in the array enables a selection of a character corresponding to the input key” Allen Figure 6 and [0051] discloses “crosshair 602 as an overlay on soft keyboard 600. The “crosshair” functions as the “linear on-screen keyboard” as claimed.

“upon determining that the focus indicator has navigated to a first input key in the array, causing one or more utility keys to be displayed proximate to the first input key” Allen Figure 6 depicts an input key selected in the array. The “selection square” functions as the “focus indicator” as claimed; utility keys like “Shift Ctrl” or “PgUP” “PgDn” are also displayed.

Claim 2
“wherein at least one of the one or more utility keys comprises a special character input key” Allen Figure 6 depicts many special character input keys.

Claim 3
“wherein the special character input key is associated with a first language, and wherein the first language is determined based on one of a current location of a computing device causing the linear on-screen keyboard to be displayed, a preferred language setting associated with the computing device, and an input key selection history associated with the computing device” Allen [0032] discloses “notebook computers”, which include language setting in the Control Panel of computer operating systems. The claimed feature is inherently disclosed in Allen.

Claim 7
“determining that the first input key comprises an auxiliary character fly-out key; and causing a plurality of auxiliary character keys to be displayed in the linear on-screen keyboard, wherein each of the plurality of auxiliary character keys enables a selection of a different respective auxiliary character via navigation of the focus indicator” Allen [0053] discloses, referring to Figure 6, “if a user selects T as shown in soft keyboard 600, the resulting number encrypted characters could be anywhere from 1 character to whatever number is selected”.

Claim 8
“wherein causing the plurality of auxiliary character keys to be displayed comprises, for each of the auxiliary characters, displacing one of the input keys in the array” Allen [0053] discloses, referring to Figure 6, “if a user selects T as shown in soft keyboard 600, the resulting number encrypted characters could be anywhere from 1 character to whatever number is selected”.

Claim 9
Claim 9 is rejected for the similar rationale given for claim 1.

Claims 12-13
Claims 12 and 13 are rejected for the similar rationale given for claims 2 and 3 respectively.

Claims 17-18
Claims 17 and 18 are rejected for the similar rationale given for claims 7 and 1 respectively.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
10.	Claims 19-20 are rejected under 35 U.S.C. §103 as being unpatentable over Allen et al. (US 2007/0016792), hereinafter Allen, and further in view of Majid (US 9,681,183), hereinafter Majid.
Claim 19
“wherein the processor is configured to cause one or more utility keys to be displayed proximate to the first input key by a television-based display system” Allen Figure 6 and Majid Figure 1.

Allen and Majid disclose analogous art. However, Allen does not spell out the “television-based display system” as recited above. It is disclosed in Majid. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Majid into Allen to enhance its remote casting display functions.

Claim 20
“wherein the processor is configured to cause the linear on-screen keyboard to be displayed in response to a receiving an input from a remote control of the television-based display system” Majid Figure 1.

Allowable Subject Matter
11.	Claims 4-6, 10-11, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175